﻿Exactly 10 years ago today, the Head of Tajikistan
addressed world leaders for the first time from the high
rostrum of the General Assembly. At that moment,
following the collapse of the Soviet Union, our country
was taking its first steps as an equal member of the
community of nations.
The establishment of Tajikistan as a modern,
democratic, secular State coincided with the emergence
of the need to search for our own ways of interacting
efficiently in a rapidly changing world. Against the
background of the inter-Tajik conflict, we had but little
time to find effective methods of dealing with the huge
political, social and economic problems of the
transitional period.
Today, full of pride in the peace-loving,
industrious and talented people of Tajikistan, I am able
report to the representatives of the world’s countries
that we have emerged with dignity from the toughest
trial that has ever befallen our nation. It stands to
reason that Tajikistan, its people and its statehood were
able to withstand that trial largely thanks to support of
the international community. The United States,
Russia, China, Japan, India and Iran, the European
Union and Central Asia States and many other
countries, large and small, supported the young Tajik
State during that dramatic period of our history. The
United Nations played a special role in this process.
Tajikistan greatly appreciates this support, and is
striving in turn to be a responsible member of the
international community.
A decade may not be sufficient time to take full
stock of progress made on an international or national
scale. However, trying to understand the lessons of the
multifaceted and dramatic events at the turn of this
century could be very useful to our common quest to
make lasting improvements to the world order.
For Tajikistan, the main lesson to be drawn is
clear: the future lies with democracy within sovereign
State borders and with the democratization of
international political and economic relations. The
lesson to be drawn is that establishing a democratic
society is in many ways the same for all countries, but
each case is also unique. Our own experience has
shown that today there are no countries or peoples
unwilling to accept democracy or unprepared for it.
2

The peoples of Asia cherish the same values as the
peoples of Europe, America or Africa.
It is also obvious that specific conditions, and
each nation’s historical heritage and cultural traditions,
clearly influence the pace and form of the democratic
processes in each country. This issue was thoroughly
discussed at the Fifth International Conference of New
or Restored Democracies that was recently held in
Mongolia. We believe that its outcome will give a fresh
impetus to democratic processes everywhere, including
Asia.
Establishing a democracy should not be
considered as being easy to achieve, but rather as an
extremely complex step-by-step process. In this sense,
the experience of developed democracies is indeed
invaluable. Nevertheless, even they are still struggling
to strike an optimal balance between the interests of the
State and the individual and resolve the question of
how to meet the basic needs of their citizens while
respecting the primacy of the right to private property
in a market economy.
The people of Tajikistan won their independence
and democracy through enormous suffering and
hardship. Peace prevailed in our country only when we
recognized that national accord should prevail over
political ambitions and military confrontation, as the
highest goal of society, united not only by common
efforts to survive but also by a strong faith in its
creative capacity.
The brightest prospects for Tajikistan lie in a
vision of a future developed democracy and prospering
secular State, bolstered by a strong civil society.
During his visit to Tajikistan last year, Mr. Kofi Annan
could see the tangible outcome of the United Nations
peacekeeping activities and striking change in the
mood of the people, who now have hope for the future
of their children and their country.
We are convinced that the democratic processes
in Tajikistan will gain momentum. We have all the
prerequisites for this. The restoration of peace in
Tajikistan in 1997 laid a solid foundation for a secular
democratic State. The constitution was adopted by a
national referendum. State bodies of authority have
been performing efficiently at all levels, reflecting the
entire spectrum of the extensive political life of the
country.
This does not imply that nothing threatens our
young democracy, or that it is invulnerable. As a
President who knows the needs and problems of the
people who have entrusted me with such a high office,
I will be sincere and share some of my thoughts. These
concern both domestic and international affairs,
including relations with the United Nations.
First of all, we have no right to discredit the idea
of democracy itself, in which Tajik society continues to
place its hopes for a better life. However, experience
has shown that there are no simple recipes for
converting the political process into economic
development. Moreover, Tajikistan’s experience
compellingly demonstrates the need for comprehensive
post-conflict rehabilitation. Enhancing the practical
benefits of such efforts must be a priority for the
United Nations system and the international
community. Conflict zones must be transformed into
areas of stability, and serve as examples to help to
prevent new tragedies.
Donors must make pledges that are responsible,
and do not merely raise hopes. The central coordinating
role in this respect undeniably falls to the United
Nations. We are deeply grateful to the numerous
friends of Tajikistan, including international financial
institutions, for their support. We attach special
importance to our cooperation with the United Nations
Development Programme and other United Nations
agencies. We believe that the United Nations Tajikistan
Office of Peace-building is doing useful work to enable
the international community to better grasp the positive
changes in our country and its interests and needs.
Now that Tajikistan has reached a new stage of
development, we especially appreciate the assistance to
achieve our priority goals. Today, as never before,
Tajikistan needs assistance and practical support for
effectively tapping our rich human and natural
resources. We are resolved to making our economy up
to date and competitive, inter alia, in order to overcome
poverty once and for all.
I must note with regret that despite the many
gains in international affairs these past years, the
international community has still not managed to truly
resolve the problem of poverty. Though the item has
been discussed at many conferences and forums, no
specific actions towards eliminating poverty have
resulted. The growing gap between the rich and poor
countries is becoming a global challenge and threatens
3

to emerge as the main obstacle to the harmonious
development of both individual countries and the
community of nations as a whole.
Of course, we must bear the primary burden of
addressing social and economic problems. However,
developing countries are justified in their expectations
for alleviation of the external difficulties encountered
in integrating into the world economy, which, in our
case, is connected to access to investment, markets and
high technologies. Equally pressing for us are the
problems of landlocked countries that have long been
discussed at international conferences, particularly
closed borders and the many barriers to the free
exchange of goods, services, capital and labour.
I would like to draw attention to another such
issue: the problem of freshwater. We are glad that
Tajikistan’s proposal to proclaim 2003 the International
Year of Freshwater was enthusiastically supported by
the international community. Experience has shown
that it was a very timely decision that met the
expectations of us all. The shortage of freshwater is
one of the most urgent concerns of the new
millennium. Every year the demand for water increases
because of the need to produce sufficient food — and I
can provide statistics in support of that assertion. Some
1.2 billion people have no access to freshwater. More
than 5 million people die every year from water-related
diseases. According to estimates of the United Nations
Food and Agriculture Organization, meeting the food
needs of the growing global population will require a
60 per cent increase in food production over the next
30 years. By 2030, one out of every five developing
countries will be experiencing enormous difficulties
because of current and future water shortages.
A significant investment must be made in
updating technology and improving water resource
management so as to support economic growth and
lessen the burden of poverty.
Guided by the Water Appeal, which was adopted
on 1 September 2003 by the participants of the
International Freshwater Forum in Dushanbe, I propose
that the period 2005-2015 be proclaimed the
International Decade of Freshwater.
The adoption by the General Assembly of a
resolution on this important matter would mean the
logical extension of the idea of the International Year
of Freshwater. It would also be in keeping with the
provisions of the Millennium Declaration, which set
the goal of halving, by 2015, the number of people who
lack access to freshwater and sanitation.
The International Decade of Freshwater would
allow the international community to continue its focus
on the issue of the shortage of water. Water, the
common heritage of humankind, is vital for the
preservation of life on Earth and essential for ensuring
sustainable development.
It is well known that terrorism poses a threat to
democracy. Tajikistan has had first-hand experience of
this problem, as for 10 years we have been a kind of
buffer zone against the expansion of terror in Central
Asia and other countries. Precisely for that reason,
Tajikistan has taken an active part in all efforts to root
out that evil.
We are equally resolute in our condemnation of
and desire to counteract all forms of terrorism. In this
struggle, which we can win only through united efforts,
there can be no selectivity or double standards. It is
clear, however, that terrorism cannot be curbed solely
by military methods. It would be equally erroneous to
believe that the phenomenon is rooted in a single
religion or culture. The rejection of democracy is not
the only source of terrorism; terrorism also takes
advantage of injustice and suffering, of the arrogance
of some and the sense of humiliation felt by others.
Terrorism shows up in places where one
“absolute truth” is confronted by another. Although
terrorism has nothing to do with the conflict of
civilizations, the extension of the dialogue among
civilizations that was begun by the General Assembly
in 1998 can contribute to better mutual
understanding — the lack of which is quite evident.
Dialogue is always more constructive than war.
Dialogue conducted in all areas will liberate
international relations from fear and mistrust and will
make international cooperation constructive and
creative.
Our consolidated efforts have dealt a severe blow
to terrorism as an organized phenomenon, but such
efforts have not yet defeated it. One of the lessons
learned in the course of this struggle — a struggle in
which Tajikistan is an active participant — is that
international terrorism has no ideology, nation or
homeland. Furthermore, terrorism cannot exist without
financial and logistical support. In this context, we
should note that democracy is threatened by another
4

phenomenon that is no less frightening — that of drug
aggression.
The illicit trade in drugs has become one of the
major sources of financing for international terrorism.
The urgency and magnitude of the problems related to
the illicit drug trafficking provide clear proof that this
is a global menace that endangers international stability
and security as a whole.
Tajikistan has an extensive border with
Afghanistan, and finds itself in a position between the
world’s major producer of opium and heroin and the
drug-consuming countries, to which international
organized crime is smuggling the “white death”.
As President of Tajikistan, I consider the need to
curb drug trafficking through my country to be one of
our nation’s top priorities. During his visit to Tajikistan
last year, the Secretary-General, Mr. Kofi Annan, had
the opportunity to observe the great professional skill
and dedication of the staff of the Agency for Drug
Control that has been established there with the support
of the international community.
According to United Nations data, Tajikistan is
ranked fourth in the world and first in the
Commonwealth of Independent States in terms of the
quantity of drugs withdrawn from trade. As a result of
our efforts in the past four years, more than $1 billion
worth of opiates has been confiscated from drug
dealers.
The struggle against such narcotic aggression,
which generates multibillion dollar profits in countries
located far from Tajikistan, will be successful only
through the consolidation of collective efforts.
Given the increased drug threat, and in order to
expand multilateral cooperation in combating it,
Tajikistan proposes the establishment of a global
partnership to counteract the drug threat. Such a
unique, broad anti-drug coalition could become a
reliable barrier to the expansion of this scourge.
The Secretary-General could become coordinator
of such a partnership, and the United Nations Office
for Drug Control and Crime Prevention could become
its central executive body. Such a global partnership
would coordinate all efforts in the field at all levels,
including the regional level.
I would like to take this opportunity to draw the
attention of Members to another issue that is cause for
concern. Certain groups of people have been using the
global communications media recently in an attempt to
equate such grave threats to humankind as terrorism
and extremism with the holy religion of Islam. Such an
interpretation represents a distortion of the peaceful
essence of Islam and presents the religion to the
international community as a source of evil and
violence, thus giving rise to hostility towards the entire
Muslim world and encouraging neo-fascist and other
discriminatory attitudes.
We would like once again to stress that the acts of
terror that are being carried out in a number of
countries are crimes, committed by cruel, merciless
people who are driven by the lust for power and
personal gain - people who have nothing to do with the
holy religion of the world’s Muslims.
Humanity must understand that Islam is not a
religion of violence, but like the world’s other
religions, calls upon people to show mercy and
compassion and appeals for peace and harmony.
Tajikistan supports increased regional
cooperation in all areas. Our goal is to create a zone of
peace, stability, harmony and prosperity in Central
Asia.
Turning Central Asia into a zone free of weapons
of mass destruction is a matter of principle for
Tajikistan, and that is why my country endorsed the
idea of establishing a nuclear weapon-free zone in the
region.
Meanwhile, I would like to join the common
concern about increased difficulties related to the non-
proliferation of these types of weapon in the world,
including South Asia. I am convinced that the time has
come not to weaken, but rather to intensify, collective
efforts and expand disarmament mechanisms.
Another issue has become a challenge of the
twenty-first century — the increasing number of
territories aspiring to the status of State but not
recognized as such by the international community.
Those territories become criminalized from within,
establish external ties that are not quite legal and
become catalysts for regional conflicts.
For that reason, it is in the interest of the
international community to start, in the short term, to
develop universal criteria for international recognition
of States. By doing so, it would be possible to prevent
the provocation of separatist sentiments in certain
5

regions that are fraught with negative consequences for
the destinies of many peoples and States.
Tajikistan notes with satisfaction the considerable
progress in the revival of Afghanistan. We are
enthusiastic about how the international community is
resolute in its support for processes of national accord
and peace-building in our neighbouring country.
Tajikistan is deeply aware of the need to render
international support to Afghanistan, and it will
increase its assistance to the efforts undertaken by the
Afghanistan Government headed by Mr. Hamid Karzai.
Meanwhile, we are persistent in calling on the
international community not to lessen its attention to
the needs of that country, to renew its vigorous
commitment to rendering support for positive change,
to give fresh impetus to the peace process, making it
irreversible, and to dramatically increase efforts to
uproot drug production in Afghanistan.
Given the global danger of the drug problem, I
once again call on the international community and
relevant international organizations to develop a
unified programme of action aimed at eradicating the
production, manufacture and dissemination of drugs in
that country.
The situation in Iraq continues to be a cause for
pain and concern. Conditions there are still far from
normal. It is not only a matter of the post-military
environment, the lost lives of military personnel, and,
even more sadly, of peaceful citizens. It is a matter of
the lack of acceptable living conditions for many Iraqi
people.
Though positive changes are obvious, restoring
Iraq’s sovereignty is the greatest priority. We share the
majority opinion regarding the fact that the Iraqi people
themselves should determine their future and that the
international community, embodied by the United
Nations, should be called on to render assistance in the
implementation of that goal.
Every people follows its own road to democracy.
However, only together can we deal with the
challenges and the threats we face on this path.
The United Nations remains the ultimate, indeed
unique, mechanism for taking collective action to
address global issues. The noble goals for human
development set out in the Millennium Declaration,
which Tajikistan joined in signing, is convincing proof
of that. The United Nations has united almost all
countries of the world. All of us, the United Nations
founding Member States and recently admitted
Member States, pledged to observe its Charter. And
that is the way it should be.
Our Organization is currently experiencing
another test — the search for efficient answers in new
circumstances with new requirements for world
development. The point is that the Organization and its
major bodies should keep up with the processes
occurring in a constantly changing world. Though
reform of the United Nations is under way, the time has
come to channel the practical activities of all its bodies
into real priorities.
In the field of international peace and security,
the focus should be on the prevention of military
conflicts, both intergovernmental and internal.
The General Assembly, the Economic and Social
Council and all other components of the United
Nations system are faced with the need to find
convincing answers to the globalization process, in
order to bridge the gap between the industrialized and
the developing countries.
We expect improved professional skills from
Secretariat staff members and increased practical
outcome of their work and of the work of all United
Nations agencies, for the benefit of all Member States.
The feeling that the United Nations is going
through a crisis that materialized at some point is
already fading. It is being substituted by an awareness
of the need to strengthen the Organization, as well as
for collective interaction within its framework. The
preservation and the development of the Organization
is our common goal, as the international community
has no another similar universal mechanism.
The United Nations is the heritage of all
humanity. Tajikistan will be resolute in doing
everything possible for the successful implementation
of the noble mission of the United Nations for the
benefit of all mankind.

